DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-9, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation "the downlink transmission."  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 recite the limitations "the first channel quality indicator" and “the second channel quality indicator.”  There is insufficient antecedent basis for these limitations in the claim.
Claims 5 and 11 recite the limitation "the target block error rate."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (US 2020/0077414)[hereafter R1].
For claims 1 and 16, R1 discloses receiving, by a user equipment, a channel quality report configuration from a network node (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 RRC indication to the UE, transport block size), the channel quality report configuration including a first transport block size (paragraphs 30-35, 40-53, 60-65, 72-74,80-85, 92-94, 127-135 RRC indication to UE, transport block size); determining, by the user equipment, a channel quality indicator based at least on the first transport block size (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 RRC indication to the UE, transport block size); and transmitting, by the user equipment, the channel quality indicator to the network node (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 indication to the UE, transport block size).
For claim 2, R1 discloses the first transport block size is a target transport block size (paragraphs 30-35, 40-53, 60-65, 72-74, 80-94, 127-135 RRC indication to the UE, transport block size).
For claim 3, R1 discloses receiving a downlink transmission from the network node, the downlink transmission with a modulation and coding scheme determined based at least on the channel quality indicator transmitted to the network node from the user equipment (Paragraphs 30-35, 40-53, 60-65, 72-74 RRC indication to the UE, transport block size).
For claim 4, R1 discloses the determining of the channel quality indicator further includes: determining a highest channel quality indicator that satisfies the downlink transmission of the first transport block size with a target block error rate (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 error rate probability).
For claim 5, R1 discloses target block error rate is received from the network node or determined by the user equipment based at least on channel quality indicator tables including different sets of modulation and coding rate combinations (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 error rate probability is received).
For claim 6, R1 discloses th channel quality indicator includes a first channel indicator and a second quality indicator (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 channel quality).
For claim 7, R1 discloses the first channel quality indicator is determined based at least on the first transport block size included in the channel quality report configuration, and wherein the second channel quality indicator is determined based at least on a second transport block size that is associated with a channel state information reference resource (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 channel quality).
For claim 8, R1 discloses the transmitting of the channel quality indicator to the network node further includes: transmitting the first channel quality indicator and the second channel quality indicator to the network node (paragraphs 30-35, 40-53, 60-65, 72-74 channel quality).
For claim 9, R1 discloses the first channel quality indicator is encoded differentially relative to the second channel quality indicator (paragraphs 30-35, 40-53, 60-65, 72-74).
For claim 10, R1 discloses the channel quality report configuration received from the network node indicates to the user equipment to determine a number of resources required to satisfy a target block error rate for the first transport block size at the equipment (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135).
For claim 11, R1 discloses determining the number of resources that satisfies the target block error rate for the first transport block size at the user equipment (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135).
For claim 12, R1 discloses the resources are physical resource blocks (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 physical resource blocks).
For claim 13, R1 discloses the channel quality indicator indicates the number of resources or physical resource blocks (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 physical resource blocks).
For claim 14, R1 discloses the receiving the downlink transmission further includes: receiving the downlink transmission from the network node with a modulation and coding scheme that is determined at the network node based at least on the number of resources or physical resource blocks reported by the user equipment and/or the first transport block size (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 determine modulation and coding scheme).
For claim 15, R1 discloses the channel quality report configuration is received from the network node via a channel state information report configuration information element (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135).
For claim 17, R1 discloses at least one processor (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-95); and at least one memory including computer program code, the at least one memory and the computer program code configured to (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-95), with the at least one processor, cause the apparatus at least to: determine, by a network node, a first transport block size, the first transport block size being a target transport block size (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135); transmit, by the network node, a channel quality report configuration to a user equipment, the channel quality report configuration including the first transport block size (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135); and receive, by the network node, a channel quality indicator from the user equipment, the channel quality indicator determined at the user equipment based at least on the first transport block size transmitted from the network node (paragraphs 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 transport block size, channel quality).
For claim 18, R1 discloses the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to: determine a modulation and coding scheme for a downlink transmission to the user equipment, the determining based on at least on the channel quality indicator received from the user equipment; and send the downlink transmission using the modulation and coding scheme to the user equipment (paragraphs 30-35, 40-53, 60-65, 72-74 determine modulation and coding scheme).
For claim 19, R1 discloses the first transport block size is received from a core network or determined by the network node based at least on prior transmissions to the user equipment (paragraphs 30-35, 40-53, 60-65, 72-74).
For claim 20, R1 discloses the first transport block size is received by the network node from the core network via time sensitive communications assistance information (paragraphs 20-25, 30-35, 40-53, 60-65, 72-74, 80-85, 92-94, 127-135 time domain control information).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Papasakellariou (US 2015/0358924) discloses channel quality informing of transport block size for a target rate for determining a modulation and coding scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463